Order modified by striking therefrom that part which permits the defendant to serve an answer to the amended reply and as so modified affirmed, with $10 costs and disbursements to the respondent. Memorandum : Upon the pleadings in this record it was unnecessary to either permit or require the defendant to serve an answer to the reply. All concur. (Appeal from an order of Chautauqua Special Term denying defendant’s motion to dismiss plaintiff’s complaint and for judgment on the pleadings.) Present — Vaughan, J. P., Kimball, Williams, Bastow and Goldman, JJ.